DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 5 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malatto et al. (US 6,340,006).
Regarding Claim 1:
Malatto et al. teaches a vehicle temperature adjustment system, comprising: a first temperature adjustment circuit (4) through which a first temperature adjustment 5medium circulates and in which a first pump (14) is provided, the first temperature adjustment medium being non-conductive (oil); a second temperature adjustment circuit (3) through which a second temperature adjustment medium circulates and in which a second pump (13) is provided, the second temperature adjustment medium being conductive (water); 10a heat exchanger (10) configured to perform heat exchange between the first temperature adjustment medium and the second temperature adjustment medium; and a control device (40), wherein: the second temperature adjustment circuit includes: a branching portion (via 3 away from 22) and a merging portion (22); 15a pressure feed flow path (via 3) in which the second pump is provided, of which one end portion is connected to the branching portion, and of which the other end portion is connected to the merging portion (Fig 2); a first branch flow path (upper portion of 3) in which a temperature-adjusted device (9, 5) is provided, of which one end portion is connected to the branching portion, and of which the 20other end portion is connected to the merging portion (Fig 2); and a second branch flow path (22) in which the heat exchanger is provided, of which one end portion is connected to the branching portion, and of which the other end portion is connected to the merging portion; the second temperature adjustment medium pressure-fed by the first pump and 25flowing through the pressure feed flow path branches and flows into the first branch flow path and the second branch flow path at the branching portion (Fig 2), the second temperature adjustment medium flowing through the first branch flow path and the second temperature adjustment medium flowing through the second branch flow path are merged at the merging portion and flow through the pressure feed flow path to be supplied to the first pump (Fig 2), and the second 30temperature adjustment medium circulates through the second temperature adjustment circuit (Fig 2); a valve device (21) configured to adjust a flow rate of the second temperature adjustment medium flowing through the second branch flow path is provided in the second branch flow path between the branching portion and the heat exchanger; and 23 the control device is configured to control the valve device to block the second temperature adjustment medium from flowing through the second branch flow path when a failure of the heat exchanger is detected (via 40, Fig 2, and see Col 3 line 64 to Col 4 line 4).
	Regarding Claim 2:
Malatto et al. teaches in the merging portion, a throttle portion having a reduced flow path cross-sectional area is formed at the other end portion of the first branch flow path, and the other end portion of the second branch flow path is connected to the first branch flow path by the throttle portion (via 21 along 22).
	Regarding Claim 3:
Malatto et al. teaches a vehicle temperature adjustment system, comprising: an internal combustion engine (1, 2); a first temperature adjustment circuit (4) through which a first temperature adjustment medium circulates and in which a first pump (14) is provided, the first temperature adjustment medium being non-conductive (oil); 15a second temperature adjustment circuit (3) through which a second temperature adjustment medium circulates and in which a second pump (13) is provided, the second temperature adjustment medium being conductive (water); a heat exchanger (10) configured to perform heat exchange between the first temperature adjustment medium and the second temperature adjustment medium; and 20a control device (40), wherein: the first pump is driven by power of the internal combustion engine (Col 3 line 55 – 56); and the control device is configured to control the internal combustion engine to prohibit the driving of the internal combustion engine from being stopped when a failure of the heat exchanger is detected (via 40, fig 2, and see Col 3 line 64 to Col 4 line 4).
	Regarding Claim 4:
Malatto et al. teaches a vehicle temperature adjustment system, comprising: a first temperature adjustment circuit (4) through which a first temperature adjustment medium circulates and in which a first pump (14) is provided, the first temperature adjustment medium being non-conductive (oil); 30a second temperature adjustment circuit (3) through which a second temperature adjustment medium circulates and in which a second pump (13) is provided, the second temperature adjustment medium being conductive (water); a heat exchanger (10) configured to perform heat exchange between the first temperature24 adjustment medium and the second temperature adjustment medium; and a control device (40), wherein: the second pump is an electric pump (Col 5 line 25 – 26) configured to be controlled by the control device; and 5the control device is configured to control the second pump such that a rotation speed of the second pump when a failure of the heat exchanger is detected is lower than a rotation speed of the second pump when a failure of the heat exchanger is not detected (via 40, Fig 2, Col 3 line 64 to Col 4 line 4).
	Regarding Claim 5:
Malatto et al. teaches the second pump is an electric pump (Col 5 line 25 – 26); and the control device is configured to detect a failure of the heat exchanger based on a change in the rotation speed of the second pump (via 40, Fig 2, Col 3 line 64 to Col 4 line 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747